R. W. Floyd brought this suit against his wife Mary E. Floyd, for a divorce, and for the custody of their children, and for partition of their community property. A trial before the court without a jury resulted in a judgment denying to plaintiff the relief sought, and he has appealed. In his brief he asks this court to reverse the judgment of the trial court, and to here tender judgment in his favor; but there is no assignment of error presented by him in such a way as to call into review the facts, or otherwise justify this court in so doing. He presents several assignments, however, in which he contends that the lower court committed errors prejudicial to him upon the trial, and, if these assignments are well taken, the judgment must be reversed, and the cause remanded.
Appellee, through her attorneys, has filed a brief in this court in which she says:
"The appellee concurs in the statement as made by appellant herein of the nature and result of the suit, and concedes that this cause should be reversed for the errors committed on the trial of the same and pointed out in appellant's brief filed herein."
This admission renders it unnecessary for this court to pass in detail upon the numerous assignments presented by appellant, and, in view of appellee's admission, the judgment will be reversed, and the cause remanded.
Reversed and remanded.